Citation Nr: 0331753	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
chronic tendonitis, right shoulder. 

2.  Entitlement to service connection for right hamstring 
muscle strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

On October 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please contact the Adjutant General 
of Minnesota or other reserve component 
official as necessary to obtain 
verification of the veteran's periods of 
active duty, active duty for training, 
and inactive duty training at the time he 
claims to have sustained either a 
shoulder or hamstring injury.  

2.  After the above action has been 
completed, please make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature, 
severity, and etiology of any right 
hamstring muscle strain and any 
tendonitis of the right shoulder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to note that 
according to the available records, in 
February 1981, it was indicated that the 
veteran had suffered torn tendons in his 
right shoulder.  In addition, the 
examiner is further requested to note 
that the records also show that in July 
1989, the appellant pulled his right 
hamstring while playing volleyball.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to the medical probabilities 
that any currently diagnosed right 
hamstring muscle strain is related to any 
period of active duty, inactive duty 
training or active duty for training.  

In addition, the examiner is further 
requested to render an opinion as to the 
medical probabilities that any currently 
diagnosed tendonitis of the right 
shoulder is related to any of the 
veteran's periods of service, including 
active duty, active duty for training, or 
inactive duty for training.  

The examiner should also address whether 
it is at least as likely as not that the 
veteran's right shoulder disability and 
hamstring disability, if extant, 
underwent a chronic or permanent (as 
opposed to a transient or temporary) 
increase in severity during any period of 
active duty, inactive duty training, or 
active duty for training.  If it is at 
least as likely as not that the veteran's 
torn tendons of the right shoulder and 
right hamstring disability underwent a 
chronic or permanent increase in severity 
during service, is it absolutely clear 
(i.e., obvious, manifest, or undebatable) 
that the increase in severity during 
service was due to the natural progress 
of the condition, or is it at least as 
likely as not that the disorder worsened 
during service beyond the natural 
progress.  A complete rationale for all 
opinions expressed should be included in 
the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





